Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-13 are allowed.
Applicant’s invention is drawn to a method and apparatus for industrial image inspection.
Independent claims 1 and 7 are allowed for the following reasons.
Applicant remarks filed 1/27/2022 are persuasive in view of the claim amendments to claims 1, 2, 7 and 8.
Applicant's independent claims recite, inter alia, determining a pixel value difference between the generated image and the test image; and calculating a second loss function according to the pixel value difference between the generated image and the test image, and updating the test latent vector of the test image using the SGD.
These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 2-6 and 8-13 are allowed for the reasons above as they depend upon the allowed independent claims 1 and 7.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 1/27/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UMAIR AHSAN/
Examiner, Art Unit 2647

/Srilakshmi K Kumar/SPE, Art Unit 2647